Citation Nr: 0721951	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic muscle strain and degenerative instability of the 
lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic synovitis and patellar chondromalacia of the 
right knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for the 
veteran's lumbar spine and right knee disabilities and 
assigned separate 10 percent disability ratings, effective 
September 12, 2003.  

In November 2005, the RO increased the evaluation for the 
veteran's lumbar spine disability to 20 percent, effective 
September 12, 2003.  As that award was not a complete grant 
of benefits, the issues remain in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that, in January 2007, the appellant withdrew 
his original May 2006 request for an appeals hearing at the 
RO.  There is no further indication that the appellant or her 
representative have requested that the hearing be 
rescheduled, thus, the Board deems the appellant's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  On remand, the AOJ should 
notify the veteran of the evidence that is required to 
establish increased ratings for the disabilities on appeal.

The veteran contends that disability ratings in excess of 20 
percent for his lumbar spine disability and in excess of 10 
percent for his right knee disability should be assigned to 
reflect more accurately the severity of his symptomatology.  
The claims file reveals that the veteran most recent joints 
examination was in November 2003.  Since then, the veteran 
expressed that his symptoms have increased in severity and 
requested a VA joints examination in February 2007.  

The Board notes that the schedular criteria for rating 
disorders of the spine changed during the period in question.  
See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449.01 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2005)) ("current" 
regulations).  Therefore, the veteran's increased rating 
claim must be analyzed under both sets of criteria.  
VAOPGCPREC 7-2003.  But the current schedular criteria cannot 
be applied prior to their effective date of September 26, 
2003.  

On remand, the veteran should be scheduled for orthopedic 
examination(s) to ascertain the nature and extent of his 
lumbar spine and right knee disabilities.  The examiner 
should also be asked to indicate whether the veteran has 
intervertebral disc syndrome.  Regarding the right knee 
disability, the examiner should opine whether there is 
recurrent subluxation or lateral instability of the knee.  
Also, the examiner should state whether there is functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements, to 
include weakened movement, excess fatigability and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
ratings for the disabilities at issue.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should make arrangements for 
the veteran to be afforded orthopedic 
examination(s), by an appropriate 
specialist, to determine the nature and 
extent of his service-connected lumbar 
spine and right knee disabilities.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and 
the report should so indicate.  

First, the orthopedic examiner is to 
assess the nature and severity of the 
veteran's chronic muscle strain and 
degenerative instability of the lumbar 
spine in accordance with the latest AMIE 
work sheet for rating disorders of the 
spine and intervertebral disc syndrome.  
The examiner should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected lumbar spine disability.  With 
regard to the lumbar spine, the 
orthopedic examiner should indicate 
whether there is unfavorable ankylosis of 
the entire or thoracolumbar spine.  If 
the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected lumbar spine 
disability, the examiner should discuss 
the combined (total) duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest prescribed by a physician and 
treatment by a physician) per year, as 
well as comment on any related chronic 
orthopedic or neurological 
manifestations.  

Also, the examiner(s) is to assess the 
nature and severity of the veteran's 
service-connected chronic synovitis and 
patellar chondromalacia of the right 
knee, with degenerative joint disease, in 
accordance with the latest AMIE worksheet 
for rating disorders of the knee.  The 
examiner should be provided with copies 
of the rating criteria for joints, to 
include knees, to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected right 
knee disability.  All indicated tests and 
studies, to include X-rays and range of 
motion of the knee should be undertaken.  
The examiner should state whether there 
is recurrent subluxation or lateral 
instability of the knee and weakened 
movement, excess fatigability and 
incoordination, under DeLuca, 8 Vet. App. 
at 202.

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



